DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
	The information disclosure statement submitted on 09/30/2022 has been considered by the Examiner and made of record in the application file.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 5, 6, 10-14, 17, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Negus et al. (US 20150200709 A1).
Consider claim 1, Negus discloses a device (read as the IBR, figure 3A, par [0034]), comprising: 
a processing system including a processor (read as the Radio Link Controller (RLC) 356A, figure 3A, par [0034]) and associated with an antenna system (read as the array includes a plurality of antenna panels (310I-A . . . D, 330I, for example), figures 3I and 3J, par [0046]); and 
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations (read as the controls by Intelligent Backhaul Management System (IBMS), figure 3A, par [0034]), the operations comprising: 
obtaining data regarding interference detected in a received communication signal (read as performing detection of noise, par [0254], [0291]- [0292]); and 
performing polarization adjusting by rotating one or more radiating elements of the antenna system such that an impact of the interference on the antenna system is minimized (read as the modifying or selection of antenna polarization or spatial patterns; the selection of specific antennas from a set of available antennas; the selection of transmission nulls, reducing the interference, par [0250]-[0253]).
Consider claim 5, as applied to claim 1 above, Negus discloses wherein the polarization adjusting comprises rotating a subset of the radiating elements of the antenna system (read as the dual slant 45 degree polarization adjustments (-45 and +45), figure 3I and 3J, par [0048]-[0049]).

Consider claim 6, Negus discloses a method (read as controlling method by Intelligent Backhaul Management System (IBMS) on the IBR, figure 3A, par [0034]), comprising: 
obtaining data regarding interference originating from one or more interference sources (read as performing detection of noise, par [0254], [0291]-[0292]); and 
mitigating, by an adjusting mechanism associated with an antenna system (read as the array includes a plurality of antenna panels (310I-A . . . D, 330I, for example), figures 3I and 3J, par [0046]), the interference by performing polarization adjusting via rotation of radiating elements of the antenna system (read as the modifying or selection of antenna polarization or spatial patterns; the selection of specific antennas from a set of available antennas; the selection of transmission nulls, reducing the interference, par [0250]-[0253]).
Consider claim 10, as applied to claim 6 above, Negus discloses wherein the radiating elements comprise orthogonally-polarized element pairs (read as a pair of separate orthogonally oriented radiating elements, par [0052]).
Consider claim 11, as applied to claim 6 above, Negus discloses wherein the antenna system comprises a plurality of antennas, and wherein the radiating elements are included in one antenna of the plurality of antennas (read as the various frequency bands with corresponding radiating elements, par [0241]).
Consider claim 12, as applied to claim 6 above, Negus discloses wherein the antenna system comprises a single antenna having a plurality of radiating elements, and wherein the radiating elements comprise a subset of the plurality of radiating elements (read as the various frequency bands with corresponding radiating elements, par [0241]).
Consider claim 13, as applied to claim 6 above, Negus discloses wherein the polarization adjusting comprises rotating a first set of radiating elements by a first angle of rotation and a second set of radiating elements by a second angle of rotation (read as the dual slant 45 degree polarization adjustments (-45 and +45), figure 3I and 3J, par [0048]-[0049]).
Consider claim 14, as applied to claim 6 above, Negus discloses wherein the polarization adjusting is performed by a remote radio unit (read as the remote end IBR, par [0060])
Consider claim 17, as applied to claim 6 above, Negus discloses wherein the obtaining is performed by a processing system including a processor, and wherein the adjusting mechanism is included in or comprises the processing system (read as the controls by Intelligent Backhaul Management System (IBMS), figure 3A, par [0034])

Consider claim 18, Negus discloses a non-transitory machine-readable medium (read as the IBR, figure 3A, par [0034]), comprising executable instructions that, when executed by a processing system including a processor and associated with an antenna system (read as the Radio Link Controller (RLC) 356A, figure 3A, par [0034]), facilitate performance of operations (read as the controls by Intelligent Backhaul Management System (IBMS), figure 3A, par [0034]), the operations comprising: receiving data regarding interference present in a received communication signal (read as performing detection of noise, par [0254], [0291]-[0292]); and performing polarization adjusting by causing one or more radiating elements of the antenna system to be rotated such that the interference is mitigated (read as the modifying or selection of antenna polarization or spatial patterns; the selection of specific antennas from a set of available antennas; the selection of transmission nulls, reducing the interference, par [0250]-[0253]).
Consider claim 20, as applied to claim 18 above, Negus discloses wherein the polarization adjusting comprises rotating a subset of the radiating elements of the antenna system (read as the dual slant 45 degree polarization adjustments (-45 and +45), figure 3I and 3J, par [0048]-[0049]).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 7, 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Negus et al. (US 20150200709 A1) in view Aryanfar (US 20170077612 A1).
Regarding claims 2, 7 and 19, as applied to claims 1, 6 and 18 respectively above, Negus discloses the claimed invention above but does not specifically disclose wherein the interference originates in a near field region of the antenna system or an intermediate field region of the antenna system that spans a portion of the near field region and a portion of a far field region of the antenna system
Nonetheless, Aryanfar discloses a near-field communication system comprising system 100 uses a combination of antenna spacings and polarizations to reduce correlations between the near-field paths of matrix channel 125; and thus improves channel matrix invertibility and allows for closer to ideal MIMO operation and system 100 thus increases the effective data rate achieved through MIMO techniques; and the resulting cumulative data rate of the proposed MIMO system is considerably increased over conventional near-field systems, par [0015].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Aryanfar into the teaching of Negus to include interference in a near field region as it allows the system to remove interference from the region close to the antenna.

Regarding claims 3 and 8, as applied to claims 1 and 8 respectively above, Negus discloses the claimed invention above but does not specifically disclose wherein the performing the polarization adjusting results in no impact to a far field region of the antenna system, as compared to a case where the polarization adjusting is not performed.
Nonetheless, Aryanfar discloses a near-field communication system relates to "near-field" communication systems. as opposed to "far-field" radio systems, the distinctions between near-field and far-field systems relate to the distance separating the transmit and receive antennas; assuming a transmitting antenna with a largest dimension D transmitting a signal of wavelength λ, for example, the receive antenna is in the near field if the distance separating the transmitting and receiving antennas is less than 2D.sup.2/λ; larger separations place the receive antenna in the far field; and the distinction between the near and far fields is important because some components of a transmitted signal fall-off rapidly with distance; the properties of transmitted electromagnetic waves therefore change dramatically between the near and far fields, par [0002].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Aryanfar into the teaching of Negus to include wherein polarization adjusting results in no impact to a far field region as it allows the system to keep antenna pattern in various regions independent and prevent interference between regions.

Claims 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Negus et al. (US 20150200709 A1) in view Abdelmonem (US 20190222329 A1).
Regarding claims 4 and 9, as applied to claims 1 and 6 respectively above, Negus et al., as modified by Negus, discloses the claimed invention above but does not specifically disclose wherein the interference comprises passive intermodulation (PIM).
Nonetheless, Abdelmonem discloses a method for monitoring interference (abstract) and further discloses: wherein the interference comprises passive intermodulation (PIM), par [0246].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Abdelmonem into the teaching of Negus to include analyzing passive intermodulation as it allows the system to remove PIM interference between two transmitters which is a common type of interference in communication networks.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Negus et al. (US 20150200709 A1) in view WILLIAMS (WO 2009120237 A1).
Regarding claim 15, as applied to claim 6 above, Negus discloses the claimed invention above but does not specifically disclose wherein the polarization adjusting involves controlling one or more motors.
Nonetheless, WILLIAMS discloses wherein the polarization adjusting involves controlling one or more motors by disclosing the mounting base 190 is also connected to a servo step motor 210 so that the base 190 can move 360 degrees along a circular path 200 around the intended receiving unit 210, pg 18 with line 26 - pg 19 with line 11.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of WILLIAMS into the teaching of Negus to control polarization adjustment using motor as it allows controlling the polarization adjustment electronically.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Negus et al. (US 20150200709 A1) in view O’Keeffee (US 20130157601 A1).
Regarding claim 16, as applied to claim 6 above, Negus discloses the claimed invention above but does not specifically disclose wherein the polarization adjusting is performed via one or more Antenna Interface Standards Group (AISG)-based interfaces.
Nonetheless, O'Keeffee discloses a polarization control device comprising the determination of Node B carrier frequency of a desired polarization would be made in a number of ways, which include, for example, programming over the AISG interface of information pertaining to the channel frequency, par [0123].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of O’Keeffee into the teaching of Negus to include using AISG based interfaces as it allows the system to be used in all AISG compliant devices.	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Application 17/407,235. Although the claims at issue are not identical, they are not patentably distinct from each other because at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s); see the following:

Application: 17/407,241
U.S. Application 17/407,235
1. A device, comprising: a processing system including a processor and associated with an antenna system; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: obtaining data regarding interference detected in a received communication signal; and performing polarization adjusting by rotating one or more radiating elements of the antenna system such that an impact of the interference on the antenna system is minimized.
1. A device, comprising: a processing system including a processor and associated with a communications system; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: obtaining data regarding passive intermodulation (PIM) detected in a received communication signal; and performing polarization adjusting for the communications system such that an impact of the PIM on the communications system is minimized.
2. The device of claim 1, wherein the interference originates in a near field region of the antenna system or an intermediate field region of the antenna system that spans a portion of the near field region and a portion of a far field region of the antenna system.
2. The device of claim 1, wherein the PIM originates in a near field region of an antenna system of the communications system or an intermediate field region of the antenna system that spans a portion of the near field region and a portion of a far field region of the antenna system.
3. The device of claim 1, wherein the performing the polarization adjusting results in no impact to a far field region of the antenna system, as compared to a case where the polarization adjusting is not performed.
3. The device of claim 1, wherein the performing the polarization adjusting results in no impact to a far field region of an antenna system of the communications system, as compared to a case where the polarization adjusting is not performed.
4. The device of claim 1, wherein the interference comprises passive intermodulation (PIM).
See claim 1.
5. The device of claim 1, wherein the polarization adjusting comprises rotating a subset of the radiating elements of the antenna system.
4. The device of claim 1, wherein the performing the polarization adjusting comprises rotating one or more radiating elements of an antenna system of the communications system.
6. A method, comprising: obtaining data regarding interference originating from one or more interference sources; and mitigating, by an adjusting mechanism associated with an antenna system, the interference by performing polarization adjusting via rotation of radiating elements of the antenna system.
6. A method, comprising: obtaining data regarding passive intermodulation (PIM) originating from one or more interference sources; and mitigating, by an adjusting mechanism associated with a communications system, the PIM by performing polarization adjusting for the communications system.
7. The method of claim 6, wherein the interference originates in a near field region of the antenna system or an intermediate field region of the antenna system that spans a portion of the near field region and a portion of a far field region of the antenna system.
7. The method of claim 6, wherein the PIM originates in a near field region of an antenna system of the communications system or an intermediate field region of the antenna system that spans a portion of the near field region and a portion of a far field region of the antenna system.
8. The method of claim 6, wherein the performing the polarization adjusting results in no impact to a far field region of the antenna system, as compared to a case where the polarization adjusting is not performed.
8. The method of claim 6, wherein the performing the polarization adjusting results in no impact to a far field region of an antenna system of the communications system, as compared to a case where the polarization adjusting is not performed.
9. The method of claim 6, wherein the interference comprises passive intermodulation (PIM).
See claim 6.
10. The method of claim 6, wherein the radiating elements comprise orthogonally-polarized element pairs.
11. The method of claim 6, wherein the performing the polarization adjusting involves one or more adjustments for one or more orthogonally-polarized element pairs of an antenna system of the communications system.
11. The method of claim 6, wherein the antenna system comprises a plurality of antennas, and wherein the radiating elements are included in one antenna of the plurality of antennas.
9. The method of claim 6, wherein the performing the polarization adjusting comprises rotating one or more radiating elements of an antenna system of the communications system.
12. The method of claim 6, wherein the antenna system comprises a single antenna having a plurality of radiating elements, and wherein the radiating elements comprise a subset of the plurality of radiating elements.
9. The method of claim 6, wherein the performing the polarization adjusting comprises rotating one or more radiating elements of an antenna system of the communications system.
13. The method of claim 6, wherein the polarization adjusting comprises rotating a first set of radiating elements by a first angle of rotation and a second set of radiating elements by a second angle of rotation.
9. The method of claim 6, wherein the performing the polarization adjusting comprises rotating one or more radiating elements of an antenna system of the communications system.
14. The method of claim 6, wherein the polarization adjusting is performed by a remote radio unit.
13. The method of claim 6, wherein the polarization adjusting is performed by a remote radio unit.
15. The method of claim 6, wherein the polarization adjusting involves controlling one or more motors.
14. The method of claim 6, wherein the polarization adjusting involves controlling one or more motors.


17. The method of claim 6, wherein the obtaining is performed by a processing system including a processor, and wherein the adjusting mechanism is included in or comprises the processing system.
15. The method of claim 6, wherein the obtaining is performed by a processing system including a processor, and wherein the adjusting mechanism is included in or comprises the processing system.
18. A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor and associated with an antenna system, facilitate performance of operations, the operations comprising: receiving data regarding interference present in a received communication signal; and performing polarization adjusting by causing one or more radiating elements of the antenna system to be rotated such that the interference is mitigated.
Claim 16. A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor and associated with a communications system, facilitate performance of operations, the operations comprising: receiving data regarding interference present in a received communication signal; and performing polarization adjusting for the communications system such that the interference is mitigated.
And claim 1.
19. The non-transitory machine-readable medium of claim 18, wherein the performing the polarization adjusting results in no impact to a far field region of the antenna system, as compared to a case where the polarization adjusting is not performed.
3. The device of claim 1, wherein the performing the polarization adjusting results in no impact to a far field region of an antenna system of the communications system, as compared to a case where the polarization adjusting is not performed.
20. The non-transitory machine-readable medium of claim 18, wherein the polarization adjusting comprises rotating a subset of the radiating elements of the antenna system.
4. The device of claim 1, wherein the performing the polarization adjusting comprises rotating one or more radiating elements of an antenna system of the communications system.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 16 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of copending Application No. 17/407,235 in view of O’Keeffee (US 20130157601 A1). 
Regarding claim 16, as applied to claim 6 above, copending Application No. 17/407,235 discloses the claimed invention above but does not specifically disclose wherein the polarization adjusting is performed via one or more Antenna Interface Standards Group (AISG)-based interfaces.
Nonetheless, O'Keeffee discloses a polarization control device comprising the determination of Node B carrier frequency of a desired polarization would be made in a number of ways, which include, for example, programming over the AISG interface of information pertaining to the channel frequency, par [0123].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of O’Keeffee into the teaching of copending Application No. 17/407,235 to include using AISG based interfaces as it allows the system to be used in all AISG compliant devices.

This is a provisional nonstatutory double patenting rejection.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/407,265. Although the claims at issue are not identical, they are not patentably distinct from each other because at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/407,243. Although the claims at issue are not identical, they are not patentably distinct from each other because at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/407,258. Although the claims at issue are not identical, they are not patentably distinct from each other because at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/407,245. Although the claims at issue are not identical, they are not patentably distinct from each other because at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/407,255. Although the claims at issue are not identical, they are not patentably distinct from each other because at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Junpeng Chen whose telephone number is (571) 270-1112.  The examiner can normally be reached on Monday - Thursday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/Junpeng Chen/
Primary Examiner, Art Unit 2645